DETAILED ACTION
Claims 21-31 are new.  Claims 1, 4-6, 10-13, and 17-21 are canceled.  Claims 2, 3, 7-9, and 14-16 are amended.  A complete action on the merits of pending claims 2, 3, 7-9, 14-16, and 21-31 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/22 has been entered.
Claim Interpretation
	Many of the claim limitations are functional or intended use it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). Other claim limitations possess function recitations.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim.
Response to Amendment
	Acknowledgment is made to applicant’s amendments filed 3/2/22.
Claim Rejections - 35 USC § 103
Claims 2, 3, 7, 14-16, and 21-31 are rejected under 35 U.S.C. 103 as being unpatentable over Maisano US 20140309675 (Maisano) in view of Salaheih US 20160051321 (Salahieh) and Abraham SU 20100174189 (Abraham)
Regarding claims 21, 26, and 27, Maisano teaches a sheath having a proximal and distal (Fig. 5D catheter 38/54) end and at least one lumen extending between said sheath proximal end and said sheath distal end (par. [0421] catheter lumen 52); a balloon having a balloon wall wherein said balloon extends adjacent at least a portion of said sheath distal end (Fig. 5A balloon 74/80), wherein said balloon is changeable from a first configuration for sheath implantation (Fig. 5A) to a second configuration wherein said balloon is expanded and overhangs and extends distally from said sheath distal end to stabilize said transseptal insertion device for puncturing the cardiac interatrial septum (Figs. 3C and 5D); and a dilator positioned within said sheath lumen (Fig. 5D 50) and moveable along the length thereof wherein said dilator includes a distal end configured for puncturing the interatrial septum (Fig. 5D tip 16), and said dilator is moveable from an insertion position (Fig. 1A) and a penetrating position wherein said dilator distal end extends distally from said sheath distal end when the septum is penetrated and said dilator distal end engages the interatrial septum for puncturing (Fig. 1C).  
Maisano does not explicitly teach wherein said balloon wall includes a first wall material having a first expansion capability and a second wall material having a second expansion capability wherein said first expansion capability of said first material is greater than said second expansion capability of said second material wherein in said second configuration, the balloon wall is non-uniform in expansion capabilities; and at least one ultrasound transceiver supported by said balloon wall in said second configuration wherein said at least one ultrasound transceiver is positioned to emit ultrasound waves in a first direction facing said dilator in said penetrating position to provide visualization of the septum.  
Salahieh, in an analogous balloon catheter device, teaches an ultrasonic monitoring system where the monitoring system uses transceivers (par. [0010]).  The transceiver can be on, near, or within the electrodes (pars. [0006]-[0009]).  The transceivers are placed all around the balloon walls (Fig. 1).  The wall materials are a thin elastic material of the balloon (par. [0094]) and metal or conductive materials of the circuit (pars. [0098] and [0099]).
Salahieh does not explicitly teach using the transceivers for visualization.  However, Salahieh expresses the desire to monitor the region of the of tissue with the transceivers (par. [0214]).
Abraham, in an analogous device of putting transceivers on balloons, teaches where a deployable balloon is used for the ultrasonic imaging (par. [0023]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed of modify Maisano with the ultrasonic transceivers of Salahieh and Abraham so that the direction and filed of therapy can be visualized while the device is in use (Abraham par. [0062]).
Regarding claims 2 and 15, Salahieh teaches wherein said at least one ultrasound transceiver is located on an interior surface of said balloon wall (par. [0217] the ultrasonic monitoring members can be on the outer surface of the balloon, within the balloon, or integrated into the balloon).  
Regarding claim 3 and 16, Salahieh teaches wherein said at least one ultrasound transceiver is located on an exterior surface of said balloon wall (par. [0217] the ultrasonic monitoring members can be on the outer surface of the balloon, within the balloon, or integrated into the balloon).  
Regarding claim 7, Salahieh teaches wherein said at least one ultrasound transceiver is configured in the shape of a disc (Fig. 9A).  
Regarding claim 14, Salahieh teaches wherein said at least one ultrasound transceiver further converts the ultrasound waves to electrical signals (This is a function of what a transceiver does).  
Regarding claims 22 and 29, Salahieh teaches wherein said at least one ultrasound transceiver is positioned radially distanced from said sheath in said penetrating position (Salahieh Fig. 1A).  
Regarding claim 23, Salahieh teaches wherein said first direction of the emitted waves are generally parallel to said at least one lumen of said sheath in said penetrating position to provide visualization of the septum in said penetrating position (Fig. 1 transceivers at the distal surface of the balloon).  
Regarding claims 24 and 30, Salahieh teaches wherein said at least one ultrasound transceiver emits waves in a second direction wherein said second direction is different than said first direction in said second configuration (Fig. 1 transceivers pointing in the other directions).  
Regarding claims 25 and 31, Salahieh teaches wherein said at least one ultrasound transceiver is positioned within said balloon (par. [0217] the ultrasonic monitoring members can be on the outer surface of the balloon, within the balloon, or integrated into the balloon).  
Regarding claim 28, Salahieh teaches wherein said at least one ultrasound transceiver is positioned to emit waves in a first direction facing said dilator distal end in said penetrating position to provide visualization of the septum in said penetrating position (Fig. 1 some transceivers face distally).  
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Maisano, Salahieh, and Abraham, as applied to claim 21, and further in view of Gaddis et al US 20140276027 (Gaddis).
Regarding claims 8 and 9, Maisano, Salahieh, and Abraham do not explicitly teach said at least one ultrasound transceiver is connected to an external imaging device through a wire that extends within said at least one lumen in of said sheath and wherein said at least one ultrasound transceiver is connected to an external imaging device via a wireless connection.  However, these are the two ways electronics communicate with one another.
Gaddis, in an analogous device, teaches communication with the ultrasound transducers is via wire or wireless link (par. [0053] and Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed of modify Maisano, Salahieh, and Abraham to transmit signals with a wire or wirelessly as taught by Gaddis.  These are known techniques in the art for transmitting signals from one place to another.
Response to Arguments
Applicant’s arguments with respect to claims 21 and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794